State District Court Jose A. LOpeZ

49th Judicial District of Texas State District Judge
Counties of Webb and Zapata

 

]uly 2, 2015

RE©EWEI UN
©OURT oF CR\M\NAI APPEALS
[VIA EMAIL: abel.acos`;ta@txcourts.goz)] v 7 ama
Hon. Abel Acosta, Clerl< jUL 0 "“ "”
Court of Crirrlinal A eals
P_O_ Box 12308 pp AD@@A©@STQ,C“@E'B<

Austin, Texas 78701

Re: Ex parte Bernadette Perusquia, WR-82663-01

Dear Mr. Acosta:

Please accept this letter as a request for an extension of time in Which to comply
With the requirements of the remand order entered in the above referenced cause. The
present deadline for action is ]uly 2, 2015.

Out of town Counsel have agreed to be available for hearing on ]uly 15, 2015, to
be conducted and the supplemental record Will be prepared. The proposed findings of
fact and conclusions of law for consideration by this Court,\[ be issued.

hill

All parties have consulted and are in agreement With this request. Thanl<ing you

in advance-, We remain,
Sin bia
%/
, a e ol' ,

Criminal Court Coordinator
49th District Court

    
  
  
 

 

- Webb Coun'cy - P.O. Box 6655 - Laredo,Texas 78042 - Tel. (956) 523-4237 - Fax (956) 523-5051
Zapata County - P.O. Box 789 - Zapata, Texas 78076 - Tel. (956) 765-9935 - Fax (956) 765- 9789
49th_districtcourt@Webbcountytx.gov